PER CURIAM.
This is an appeal from a partial summary judgment finding the appellants, Arthur L. Bigelow and D. Allen Johnson, liable to the appellee, Gore Newspapers Company, under a guaranty agreement, for advertising services allegedly rendered to The Players Club, Inc., a business previously owned by the appellants. There is an affidavit in the record which states that the services sued for were not rendered to The Players Club, Inc., but rather were rendered to the new owners of the business, a different corporate entity. This sworn statement alone creates an issue as to the liability of the appellants for the services alleged in the complaint. Accordingly, the partial summary judgment is hereby reversed.
ALDERMAN, C. J., and CROSS and AN-STEAD, JJ., concur.